Citation Nr: 1437287	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 30, 2002, for the assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from August 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2008.  A transcript of this proceeding has been associated with the claims file.   

This matter was previously before the Board in July 2008, at which time the Board issued a decision that denied an effective date earlier than August 30, 2002, for an award of a TDIU.  However, the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court or CAVC), and, in May 2009, the Court granted a Joint Motion for Remand to set aside the July 2008 Board decision and remand the claim for further development and readjudication.  Subsequently, in December 2009 and October 2011, the Board remanded the case for additional development.

As was noted in the July 2008 Board decision and subsequent remands, the Veteran raised the issue of entitlement to service connection for chronic fatigue syndrome as secondary to his service-connected lupus disability.  However, this issue still appears to have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and the issue of entitlement to service connection for chronic fatigue syndrome is, once again, hereby referred to the AOJ for appropriate action.  




(CONTINUED ON THE NEXT PAGE)
FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran was service-connected for subacute cutaneous lupus erythematosus (rated as 30 percent disabling); tinnitus (rated as 10 percent disabling); hypertension (rated as 10 percent disabling); irritable bowel syndrome with postoperative residuals of a cholecystectomy, to include adhesions (rated as 10 percent disabling); status post fracture of the nose with deviated septum (rated as 10 percent disabling); residuals of a fracture of the second right metacarpal (rated as 0 percent disabling); and left ear hearing loss (rated as 0 percent disabling)-for a combined evaluation of 50 percent.  

2.  Resolving doubt in the Veteran's favor, from August 26, 1996, the Veteran's service connected disabilities prevented him from securing or following substantially gainful employment.


CONCLUSION OF LAW

From August 26, 1996, the criteria for entitlement to TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the issues decided herein, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determination.  In this regard, the Board recognizes that the Veteran filed a formal claim for TDIU in 1992.  Importantly, however, the Veteran and his representative have made clear that the Veteran is seeking TDIU for the limited time period beginning August 26, 1996.  See, e.g., June 2007 Notice of Disagreement ("requesting that the rating decision be dated back to August 26, 1996"); April 2014 Informal Hearing Presentation (stating that "the Veteran asserts that the service-connected lupus . . . caused him to be [un]employable in August 1996 because it prevented him from securing and following substantially gainful occupation appropriate for his educational history and work experience.").  Accordingly, the case or controversy for the appeal for an earlier effective date for TDIU has been expressly limited to the time period from August 26, 1996, to August 30, 2002.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that claimants on both original claims and claims for increased disability are "presumed to be seeking the maximum benefit allowed by law and regulation").  The decision below, therefore, constitutes a full grant of the benefits sought on appeal.  

II.  Earlier Effective Date

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).  In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2013).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In this case, the Board recognizes that, prior to August 30, 2002, the Veteran was service-connected for the following disabilities:  subacute cutaneous lupus erythematosus (rated as 30 percent disabling); tinnitus (rated as 10 percent disabling); hypertension (rated as 10 percent disabling); irritable bowel syndrome with postoperative residuals of a cholecystectomy, to include adhesions (rated as 10 percent disabling); status post fracture of the nose with deviated septum (rated as 10 percent disabling; residuals of a fracture of the second right metacarpal (rated as 0 percent disabling); and left ear hearing loss (rated as 0 percent disabling).  The combined evaluation for these disabilities is 50 percent pursuant to the Combined Rating Table.  See 38 C.F.R. § 4.25.  Thus, he does not meet the schedular criteria for consideration of TDIU under the provisions of 38 C.F.R. § 4.16(a); rather, the Board must consider entitlement on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).

Because the Board may not assign an extraschedular rating in the first instance, in August 2012, this case was referred the case to the Director of Compensation and Pension Service.  In December 2012, the Director of Compensation and Pension Service denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  Because the case has been referred to the Director, the Board may now proceed to enter a final appellate decision on extraschedular entitlement.  Thus, the pertinent inquiry for the Board to consider at this juncture is whether the evidence sufficiently shows that the Veteran is nonetheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," which is essentially the same standard of entitlement set forth under § 4.16(a) for schedular evaluations, so as to warrant an extraschedular TDIU rating under 
§ 4.16(b).  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (recognizing that "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16").  

After carefully reviewing the evidence of record, the Board finds that the evidence sufficiently shows that the Veteran's service connected disabilities, particularly his subacute cutaneous lupus erythematosus, prevented him from securing or following substantially gainful employment since August 26, 1996.  

Initially, the Board recognizes there is one instance in which it was stated that the Veteran was self-employed in 1997, which is during the time period in question.  However, the evidence otherwise unequivocally shows that he stopped working on in August 1996.  After having reviewed the entire record, it appears that that the one reference to self-employment in a February 1997 private treatment record was a typographical error, as there is simply no supporting evidence to suggest that the Veteran was working during this time period and the report itself recognized that the Veteran "previously worked as a motor assembler."  (Emphasis of past tense added).  Consistent assessments of his unemployed status during this time period were documented on several other contemporaneous treatment records, as well as in later reported employment histories.   In fact, as a result of the fact that the Veteran was not working, the Veteran applied for, and was ultimately granted, disability benefits from the Social Security Administration (SSA), effective August 26, 1996.  Thus, the Board finds that the evidence sufficiently establishes that the Veteran was not working since August 26, 1996.

In ascertaining the cause of the Veteran's unemployment, there are several conflicting opinions of record on whether the Veteran's service-connected disabilities alone were severe enough prior to August 30, 2002, to preclude the obtainment and maintenance of substantially gainful employment.   In August 1996, several weeks before the Veteran last worked, he underwent a VA examination for his service-connected lupus disability.  It was noted that he was a "drill press operator who works forty hours per week," and the VA examiner opined that "[t]he subacute cutaneous lupus erythematosus does not limit the patient's ability to work. . . . [but t]he limitation on daily activities is that the patient should avoid sunlight, as the disease can be exacerbated by the sun."  

The Board notes that the Agency of Original Jurisdiction (AOJ) has denied the earlier effective date claim because the SSA found that the Veteran was disabled due to psychological disorders and did not identify his physical disabilities in their award of benefits.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it may be "pertinent" to a veteran's claim).

Furthermore, it must be emphasized that there is evidence that his service-connected condition began to impact his ability to work in late August 1996, after the Veteran underwent the VA examination discussed above.  According to a September 1996 letter from his employer, in August 1996, the Veteran stopped working "due to his systemic Lupus, the work we require became difficult for him."  Furthermore, an October 1996 VA Report of Field Examination documented that the Veteran's sister-in-law reported that although the Veteran "has tried to work[, he] had to stop working because of his Lupus condition. . .  [H]e has not been able to keep a job, even though he has tried."  The Report of Field Examination also noted that his mother, who previously stated that she was a nurse, explained that "he had to stop working [] because the light bothered him, especially the sun light."  To this end, it is well documented in the claims file that exposure to ultraviolet light (including from the sun, welding, and high-intensity fluorescent light) is to be avoided because it aggravates the Veteran's service-connected subacute cutaneous lupus erythematosus.  See, e.g., October 1991 private vocational and rehabilitation report; January 1992 VA letter; August 1996 VA examination report.

Moreover, the impact of his lupus disability on his ability to work was referenced on multiple occasions throughout the appeal period.  For example, Dr. L., a private psychiatrist, indicated in a May 1998 report of contact that she "feels his lupus is disabling as he would miss a lot of work during flares & going to dr. appts."  A Forrest Family Institute Psychiatric Evaluation from June 1998 also noted an "increasing impairment in failed physical function" and determined that, along with the increasing mental stress, "he remains permanently disabled."  Significantly, this report also conveyed that, in August 1996, the Veteran "was terminated due to missing an excessive amount of work days due to doctors appointments [at the VA]" and that "he states he has not been able to secure work due to the amount of time scheduled doctors appointments as well as the various on the job requirements he cannot perform due to his health." 

Another private psychological evaluation conducted in March 1999 expressly explained the role that the Veteran's service-connected lupus disability played in his dismissal from his job in August 1996.  The report identified acute exacerbation of autoimmune problems in 1996, and reported medical intervention, as reasons "leading to his dismissal from his employer."  Although this report also discussed the mental disability resulting from his chronic lupus condition and ultimately determined that he should be awarded full disability "on the basis of his combined mental disease and Lupus," the significant impact of his service-connected disability is well-documented.  

Moreover, the October 2001 VA examination also indicated that the Veteran's other service-connected disabilities, in addition to his subacute cutaneous lupus erythematosus, impacted his ability to work prior to August 30, 2002.  The VA examiner stated that the Veteran "related that the irritable bowel disease limits his employability secondary to the frequency of his bowel movements."

Contrary to the evidence and evidence discussed above, the Director of Compensation and Pension offered a negative opinion, finding that the totality of the evidence does not support an extraschedular assignment of TDIU proper to August 20, 2002 because: 

[t]he Veteran indicated that he stopped working because of his heart, SLE, and PTSD.  The SSA award was based on his mental conditions as the reasons for his inability to work.  The prevailing medical sentiment is the SLE makes employment difficult by not impossible."  A quantifiable analysis regarding the impact of non-service connected disabilities is absent from the record."  

After carefully weighing these opinions, the Board concludes that there is no adequate basis to reject the evidence and medical opinions of record that are favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Rather, it appears the negative opinion of the Director of Compensation and Pension appears to put great probative weight on a December 2004 VA opinion in which the examiner explained that it seemed that his employment was limited most by his depression, achiness and generally not feeling well, but that that "I have no objective way to determine if he has achiness related to SCLE."  The Board, however, disagrees with the probative value to be assigned to the December 2004 opinion; not only was this negative opinion provided to ascertain his employability many years after the time period in question, but the examiner also improperly focused on the impact of the Veteran's nonservice-connected mental disability (a condition that was later found to be service-connected effective February 2010), when 38 C.F.R. § 4.19 expressly prohibits adjudicators from considering non-service-connected disabilities in its TDIU determination under 38 C.F.R. § 4.19.  Simply stated, it is improper to deny a claim just because nonservice-connected disabilities have been shown to impact employment if the evidence otherwise shows that service-connected disabilities alone may be of such severity so as to preclude employment in their own right.  

Here, the Board finds more probative the contemporaneous evidence of record that indicated that the Veteran stopped working directly as a result of his lupus condition, as communicated by the Veteran's last employer, and the May 1998 opinion of Dr. L. indicating that, notwithstanding any mental disorder, the Veteran's lupus was disabling.  Although the evidence is not unequivocal, the Board resolves doubt in the Veteran's favor and finds that it has been sufficiently demonstrated that he was unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities from August 26, 1996.  

For these reasons, TDIU on an extraschedular basis from August 26, 1996, is granted.


ORDER

From August 26, 1996, TDIU on an extraschedular basis is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


